Case: 21-10850      Document: 00516370114          Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 24, 2022
                                   No. 21-10850
                                                                        Lyle W. Cayce
                                 Summary Calendar                            Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Johnny Roy Rodriguez, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:13-CR-202-1


   Before Barksdale, Willett, and Wilson, Circuit Judges.
   Per Curiam:*
          Johnny Roy Rodriguez, Jr. pleaded guilty to illegal receipt of a firearm
   by a person under indictment, in violation of 18 U.S.C. §§ 922(n),
   924(a)(1)(D). He was sentenced to, inter alia: 57 months’ imprisonment;
   and three years’ supervised release. His probation officer later filed a petition


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10850      Document: 00516370114            Page: 2   Date Filed: 06/24/2022




                                      No. 21-10850


   seeking revocation of Rodriguez’ supervision, stating, inter alia, Rodriguez
   had committed another crime. The recommended sentencing range was 15
   to 21 months in prison; the statutory maximum, 24 months. The district
   court: revoked supervised release; and imposed a sentence of 24 months’
   imprisonment.
          Rodriguez’ contention that his revocation sentence is substantively
   unreasonable because the court varied upwardly from the recommended
   range and did not explain the higher sentence is reviewed under the “plainly
   unreasonable” standard provided in 18 U.S.C. § 3742(a) (review of
   sentences). United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). Under
   that standard, our court first considers whether the district court committed
   “significant procedural error”. United States v. Warren, 720 F.3d 321, 326
   (5th Cir. 2013).     If there is none, the substantive reasonableness of a
   revocation sentence is reviewed for abuse of discretion, “examining the
   totality of the circumstances”. Id. at 326, 332.
          At the revocation hearing, however, Rodriguez failed to: advocate for
   a sentence shorter than the one imposed; or object to the sentence as
   substantively      unreasonable.     Although      unpreserved      substantive-
   reasonableness challenges are subject to plain-error review, Rodriguez
   cannot prevail even under an abuse-of-discretion review. United States v.
   Holguin-Hernandez, 955 F.3d 519, 520 n.1 (5th Cir. 2020) (noting some
   challenges “[a]rguably . . . not preserved” but not reviewing for plain error
   because “[defendant] would not prevail even under the less deferential abuse
   of discretion standard”).
          The court’s justification for the chosen revocation sentence was
   reasoned, fact-specific, and consistent with the appropriate 18 U.S.C.
   § 3553(a) sentencing factors because, inter alia, the court: stated its selection
   of sentence was based on the policy statements in Chapter 7 of the Sentencing




                                           2
Case: 21-10850     Document: 00516370114          Page: 3   Date Filed: 06/24/2022




                                   No. 21-10850


   Guidelines; listed the violations of release; and concluded 24 months’
   imprisonment was necessary to address the violations and to deter additional
   criminal activity. See Warren, 720 F.3d at 332–33.
         AFFIRMED.




                                        3